STATE OF MICHIGAN

                            COURT OF APPEALS


EUGENE D’ANDREA and GINA LIVERPOOL,                                  UNPUBLISHED
                                                                     June 14, 2018
               Plaintiffs-Appellants,

v                                                                    No. 336501
                                                                     Wayne Circuit Court
AT&T,                                                                LC No. 07-732049-CZ

               Defendant-Appellee.


Before: BORRELLO, P.J., and SAWYER and JANSEN, JJ.

PER CURIAM.

        In this property dispute, plaintiffs, Eugene D’Andrea and his daughter Gina Liverpool,
appeal as of right the trial court’s dismissal of their trespass action against defendant, AT&T,
following a bench trial. This is plaintiffs’ third appeal arising out of this matter, which regards
AT&T’s placement of telecommunications equipment within a utility easement in the backyard
of plaintiffs’ residential property. See D’Andrea v AT&T Mich, 289 Mich. App. 70; 795 NW2d
620 (2010) (D’Andrea I), and D’Andrea v AT&T, unpublished per curiam opinion of the Court of
Appeals, issued August 19, 2014 (Docket No. 315385) (D’Andrea II). Because we conclude that
several of the trial court’s material factual findings on remand are clearly erroneous, we vacate
the trial court’s opinion and order and remand for further proceedings consistent with this
opinion.

        A thorough statement of the pertinent factual background is set forth in this Court’s prior
opinions. See D’Andrea I, 289 Mich. App. at 71-72; D’Andrea II, unpub op at 1-4. For our
purposes here, it suffices to note that the utility easement in the backyard of plaintiffs’ property
runs the length of the rear property line, approximately 90 feet, extending south six feet across
the entire backyard. In 1986, AT&T placed a “cross box” within the easement. In late 2005,
AT&T placed additional equipment (the new equipment) adjacent to the cross box.

        There is no dispute that all of the equipment is fully contained within the physical
boundaries of the utility easement. Plaintiffs, however, allege that the new equipment’s
placement in the middle of the backyard (against the rear property line) is burdensome—
particularly in concert with the contiguous cross box—complaining that it renders the largest
portion of the backyard effectively unusable. Thus, plaintiffs filed suit against AT&T, claiming
that its use of the utility easement constituted a trespass. Following D’Andrea I, the matter
proceeded to a bench trial, and the trial court ruled in AT&T’s favor. In D’Andrea II, this Court

                                                -1-
reversed the trial court’s decision and remanded the case for further proceedings, providing the
following remand instructions:

       On remand, the trial court shall make findings, in compliance with MCR
       2.517(A), regarding whether a trespass by AT&T occurred. As the trial court
       previously found that the installation of the new equipment on the Property was
       necessary for AT&T’s effective use of the easement, such findings by the trial
       court shall be regarding whether where AT&T placed the new equipment on the
       Property was an unreasonable burden on the Property. [Id. at 8.]

On remand, after an unexplained delay of more than two years, the trial court issued an opinion
and order holding that plaintiffs had not established that AT&T’s placement of its equipment was
an unreasonable burden on plaintiffs’ property, and thus dismissing plaintiffs’ action for trespass.

       Among other things, on appeal plaintiffs contend that several of the trial court’s factual
findings on remand were clearly erroneous. We agree.1

       We review the trial court’s factual findings for clear error, Allard v Allard (On Remand),
318 Mich. App. 583, 593; 899 NW2d 420 (2017), which is a “deferential” standard of review,
Heindlmeyer v Ottawa Co Concealed Weapons Licensing Bd, 268 Mich. App. 202, 216; 707
NW2d 353 (2005). “A finding of fact is clearly erroneous when no evidence supports the
finding or, on the entire record, this Court is left with a definite and firm conviction that a
mistake has been made.” King v Mich State Police Dep’t, 303 Mich. App. 162, 185; 841 NW2d
914 (2013).

        As this Court explained in D’Andrea II, unpub op at 1, the original cross box “sits on a
pad measuring five feet by seven feet.” “The new equipment was installed next to the cross box”
and “sits on a pad measuring six feet by six feet.” Id. at 1-2 (emphasis added). Nevertheless, on
remand, the trial court found several times that the utility easement itself was “six foot by six
foot” (or 36 square feet), also describing it is a “6x 6 easement.” This constituted clear error. In
their joint final pretrial order, the parties stipulated that the dimensions of the utility easement are
actually those represented in the subdivision plat, which was an exhibit at trial. In other words,
the easement measures approximately 90 feet by 6 feet, covering more than 540 square feet of
plaintiffs’ backyard. This stipulation of fact was binding on the trial court, see Smitter v
Thornapple Twp, 494 Mich. 121, 133 n 25; 833 NW2d 875 (2013), and the testimony at trial was



1
  Contrastingly, we reject plaintiffs’ related request for relief based on a “great weight of the
evidence” argument. Because this appeal arises out of a bench trial and does not involve a child-
custody determination, plaintiffs’ “great weight of the evidence” challenge is not a cognizable
claim of error under Michigan law—the clear error standard governs review of factual findings
following a bench trial. See Precopio v City of Detroit Dep’t of Transp, 415 Mich. 457, 466-467
& nn 13-14; 330 NW2d 802 (1982); Mazur v Blendea, 409 Mich. 858 (1980); Tuttle v Dep’t of
State Highways, 397 Mich. 44, 49; 243 NW2d 244 (1976). Cf. MCL 722.28; McIntosh v
McIntosh, 282 Mich. App. 471, 474; 768 NW2d 325 (2009).


                                                  -2-
consistent with it. Therefore, the trial court clearly erred when it found that the easement
measured six feet by six feet.

        The trial court also clearly erred when it implicitly found that both the original cross box
and the new equipment were “fully contained within the 6x6 easement.” On a strictly horizontal
plane,2 it is factually impossible for the cross box’s rectangular, five-foot-by-seven-foot pad to
be “fully contained,” along with the new equipment’s adjacent six-foot-by-six-foot pad, within a
single six-foot-by-six-foot area. Moreover, we cannot conclude that the trial court’s clear
misunderstanding of the dimensions of the easement was harmless. “An easement is the right to
use the land of another for a specified purpose.” Schadewald v Brule, 225 Mich. App. 26, 35; 570
NW2d 788 (1997). “An easement does not displace the general possession of the land by its
owner, but merely grants the holder of the easement qualified possession only to the extent
necessary for enjoyment of the rights conferred by the easement.” Id. Hence, “[a]ctivities . . .
that go beyond the reasonable exercise of the use granted by the easement may constitute a
trespass to the owner of the servient estate.” Id. at 40.

        Generally, “the conveyance of an easement gives to the grantee all such rights as are
incident or necessary to the reasonable and proper enjoyment of the easement.” Unverzagt v
Miller, 306 Mich. 260, 265; 10 NW2d 849 (1943) (quotation marks and citation omitted). Such
rights are tempered, however, by the “fundamental principle . . . that the easement holder . . .
cannot make improvements to the servient estate if such improvements are unnecessary for the
effective use of the easement or they unreasonably burden the servient tenement.” Blackhawk
Dev Corp v Village of Dexter, 473 Mich. 33, 41; 700 NW2d 364 (2005) (Blackhawk) (quotation
marks and citation omitted). In other words, there is a two-step legal inquiry: (1) “whether the
proposed developments are necessary for the . . . effective use of [the] easement and,” if so, (2)
“whether they unreasonably burden plaintiffs’ servient estate.” Id. at 42. In turn, the
reasonableness of a given improvement depends on both the nature and scope of the easement.
Id. at 50-51.

        Because there is no dispute that AT&T’s most recent “improvement” to plaintiffs’
property (i.e., its placement of the new equipment) was reasonably necessary for AT&T to use
the easement for utility purposes as intended, this Court held in D’Andrea II that the sole legal
question for the trial court to answer on remand was one related to the second step in the
Blackhawk test, i.e., “whether where AT&T placed the new equipment on the Property was an
unreasonable burden on the Property.” D’Andrea II, unpub op at 8 (emphasis added). The trial
court’s clear error demonstrates that it was unable to competently answer that question. The trial
court did not comprehend the actual dimensions of the easement (i.e., where else the new
equipment might have been placed on plaintiffs’ property while remaining within the bounds of
the easement), instead presuming that AT&T had only 36 square feet in which to place all
necessary equipment. Also, it is clear that the trial court understood neither where the new


2
  In other words, disregarding vertical measurements and orientation. This is appropriate
because there is no evidence that the pads in question were somehow on a vertical incline that
would permit them to fit within a 36-square-foot area (as measured horizontally).


                                                -3-
equipment actually was placed nor the total amount of available yard space that the new
equipment occupied (in concert with the adjacent equipment). Without understanding such
variables, the trial court could not have reached a principled decision about whether the physical
location of the new equipment unreasonably burdened plaintiffs’ property. Moreover, the trial
court’s fundamental misunderstanding of the relevant evidence precludes us from determining
whether the trial court would have reached the same result but for its erroneous understanding of
the evidence and the parties’ stipulations.

         In light of the trial court’s clear error, plaintiffs invite us to announce our own findings
based on the record evidence. We are obliged to decline. Although the original trial judge has
since retired, remand is nevertheless the appropriate measure.3 As an error-correcting court,
Bloomfield Twp v Kane, 302 Mich. App. 170, 185; 839 NW2d 505 (2013), this Court is “poorly
suited and equipped” to resolve factual disputes. Okrie v Michigan, 306 Mich. App. 445, 458;
857 NW2d 254 (2014) (quotation marks and citation omitted). Our “primary function in regard
to fact finding is review of the trial court’s record and determination whether that record supports
the trial court’s findings.” In re Martin, 200 Mich. App. 703, 717; 504 NW2d 917 (1993),
quoting Nicpon v Nicpon, 9 Mich. App. 373, 377-378; 157 NW2d 464 (1968). In other words,
“[i]t is not the function of an appellate court to decide disputed questions of fact in the first
instance and then choose between affirmance or reversal by testing its factual conclusion against
that which the trial court might . . . have reached” under other circumstances. Nicpon, 9 Mich
App at 378. “Clear and complete findings by the trial judge are essential to enable us properly to
exercise and not exceed our powers of review.” Id.

        Therefore, we vacate the trial court’s opinion and order on remand, and we remand this
case for further proceedings consistent with this opinion.4 On remand, the trial court must
reconsider this matter in compliance with both the remand instructions in D’Andrea II and this
opinion. In the interest of judicial efficiency, on remand the trial court may exercise its
discretion to visit plaintiffs’ property personally pursuant to MCR 2.507(D) (“the court sitting as




3
  Having reached this conclusion, we need not reach the other issues raised by plaintiffs on
appeal.
4
  By this, we mean whatever proceedings the trial court finds reasonably necessary to comply
with our remand instructions. See Int’l Business Machines, Corp v Dep’t of Treasury, 316 Mich
App 346, 352; 891 NW2d 880 (2016) (noting that the “rule of mandate” encapsulates “the well-
accepted principle in our jurisprudence that a lower court must strictly comply with, and may not
exceed the scope of, a remand order”). The trial court need not hold any hearings on remand
unless it wishes to permit oral argument, and it need not permit the parties to adduce any new
evidence. The time for presenting evidence—i.e., trial—has passed. People v Rao, 491 Mich.
271, 279-280; 815 NW2d 105 (2012) (“[e]vidence will not ordinarily be allowed in
installments”); accord Webert v Maser, 247 Mich. 245, 247; 225 N.W. 635 (1929) (“[t]he policy of
the law is to require of parties care, diligence, and vigilance in securing and presenting
evidence”) (quotation marks and citations omitted).


                                                -4-
trier of fact . . . may view property or a place where a material event occurred”).5 The trial court
shall complete all remand proceedings within 56 days of the date of this opinion.

        Vacated in part and remanded for further proceedings. We do not retain jurisdiction.
Plaintiffs may tax costs.



                                                              /s/ Stephen L. Borrello
                                                              /s/ David H. Sawyer




5
  Although it is unclear whether the original trial judge actually visited the property, at the end of
trial she indicated her desire to do so, and both parties agreed that she could do so without them
being present.


                                                 -5-